CONSULTING AGREEMENT

 

CONSULTING AGREEMENT (this “Agreement”), dated as of June 28, 2012, by and
between Skinny Nutritional Corp., a Nevada corporation (the “Company”), First
Trilogy LLC (“Consultant”).

 

WHEREAS, the Consultant is in the business of providing the personal consulting
services of Apfelbaum;

 

WHEREAS, the Company desires to receive financial, management and general
business consulting services from Consultant, and thereby obtain the benefit of
the experience of Consultant in business and financial management; and

 

WHEREAS, Consultant is willing to provide financial, management and general
business consulting services to the Company.

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements hereinafter set forth and the mutual benefits to be derived herefrom,
Consultant and the Company hereby agree as follows:

 

1.                  Engagement. The Company hereby engages Consultant to provide
the consulting services of Apfelbaum as a financial, management and general
business consultant, and Consultant hereby agrees to provide financial,
management and general business consulting services to the Company, all on the
terms and subject to the conditions set forth below.

 

2.                  Services of Consultant.

 

(a)                Consultant hereby agrees during the Term (as hereinafter
defined) to provide the services of Apfelbaum to consult with and assist the
Company’s Board of Directors (the “Board”) and management of the Company in such
manner and on such financial, management and general business matters as may be
reasonably requested from time to time by the Board or the Chief Executive
Officer of the Company (the “Services”). The scheduling of the performance of
the Services by the Company and Consultant shall be flexible and mutually
agreeable between the Company and Consultant. The Services to be provided by
Consultant may be provided by telephone or other remote communication unless
Consultant agrees otherwise.

 

(b)               Notwithstanding anything herein to the contrary, all Services
to be rendered by Consulting hereunder shall be rendered by Apfelbaum and
Apfelbaum shall be bound by all the obligations of Consultant hereunder. Unless
the context otherwise requires, all references to “Consultant” herein shall mean
First Trilogy LLC, as well as Apfelbaum. Accordingly, at all times during the
Term (as defined below) Apfelbaum shall remain the sole member of First Trilogy
LLC.

 

3.                  Compensation. The Company agrees to pay to Consultant as
compensation for the Services a monthly consulting fee of $10,000 during the
Term (the “Monthly Fee”), payable on the first day of each month in advance,
provided that the first such payment shall be made on the date hereof in an
amount equal to $1,000, which represents a pro rata portion of the Monthly Fee
for the current month.

 



 

 

 

 

4.                  Expenses. All ordinary and necessary out-of-pocket expenses
incurred by Consultant in connection with the performance of the Services,
including reasonable travel expenses, shall be reimbursed to Consultant by the
Company upon presentation of an itemized invoice, together with supporting
receipts, for such expenses.

 

5.                  Term. This Agreement shall commence on the date hereof and
shall continue in effect until the Convertible Senior Bridge Notes issued to
Trim Capital LLC have been paid in full or converted in accordance with their
terms; provided, that, the term of Consultant’s engagement hereunder may be
terminated by Consultant at any time and without liability or continuing
obligation to the Company or to Consultant (except as provided below) upon
written notice to the Company (the period when this Agreement is in effect is
herein referred to as the “Term”). No termination of this Agreement, whether
pursuant to this paragraph or otherwise, shall affect (i) the Company’s
obligations with respect to the fees, costs and expenses incurred by Consultant
in rendering the Services hereunder and not reimbursed by the Company as of the
effective date of such termination, or (ii) the respective obligations of the
parties under Sections 6 and 8 hereof.

 

6.                  Indemnification. The Company agrees to indemnify and hold
harmless Consultant and its officers, directors, members (including Apfelbaum),
managers, successors, assigns, agents, representatives and affiliates
(collectively, the “Indemnified Parties”), from and against any losses, claims,
damages and liabilities, joint or several, related to or arising in any manner
out of any transaction, proposal or any other matter (collectively, the
“Matters”) contemplated by the engagement of Consultant hereunder. The Company
also will promptly reimburse the Indemnified Parties for all reasonable expenses
(including fees and expenses of legal counsel) as incurred in connection with
the investigation of, preparation for or defense of any pending or threatened
claim related to or arising in any manner out of any Matter relating to the
Company or the engagement of Consultant hereunder (collectively, “Proceedings”).
Notwithstanding the foregoing, the Company shall not be liable in respect of any
losses, claims, damages, liabilities or expenses that a court of competent
jurisdiction shall have determined by final judgment resulted solely from the
gross negligence or willful misconduct of an Indemnified Party. The Company
agrees that the indemnification and reimbursement commitments set forth in this
Section 6 shall apply whether or not such Indemnified Party is a formal party to
any such Proceeding. The Company further agrees that it will not, without the
prior written consent of Consultant, settle, compromise or consent to the entry
of any judgment in any pending or threatened Proceeding in respect of which
indemnification may be sought hereunder (whether or not Consultant or any
Indemnified Party is an actual or potential party to such Proceeding), unless
such settlement, compromise or consent includes an unconditional release of
Consultant and each other Indemnified Party hereunder from all liability arising
out of such Proceeding.

 

7.                  Consultant an Independent Contractor. Consultant and the
Company agree that, Consultant shall perform the Services as an independent
contractor. Consultant shall not be considered an agent or employee of the
Company nor shall Consultant have authority to contract in the name of or bind
the Company (other than those officers, directors and employees who are serving
as directors of the Company as expressly authorized by the Board), except as
expressly agreed to in writing by the Company.

 



2

 

 

 

8.                  Information Provided to Consultant; Confidentiality.

 

(a)                The Company recognizes and confirms that Consultant in acting
pursuant to this engagement will be using information in reports and other
information provided by others, including, without limitation, information
provided by the Company and potential acquisition candidates, and that
Consultant does not assume responsibility for and may rely, without independent
verification, on the accuracy and completeness of any such reports and
information.

 

(b)               The Company agrees that any information or advice rendered by
Consultant in connection with this engagement is for the confidential use of the
Board and management of the Company only and, except as otherwise required by
law, the Company will not and will not permit any third party to disclose or
otherwise refer to such advice or information in any manner without Consultant’s
prior written consent.

 

(c)                Consultant hereby agrees to keep confidential and not to
disclose to any unrelated third party, except as required by law, regulation or
legal process, all information (the “Information”) regarding the Company
provided by the Company to Consultant. The term “Information” shall not include
information which (i) is or becomes publicly available other than as a result of
disclosure by Consultant, (ii) is or becomes available to Consultant from a
source not known by Consultant to be bound by a confidentiality agreement with
the Company or (iii) was in Consultant’s possession prior to its being furnished
to Consultant by the Company. In the event that Consultant is requested or
required (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or other process) to disclose
any Information, Consultant will provide the Company with prompt notice of any
such request or requirement so that the Company may seek an appropriate
protective order or waive compliance with this Agreement.

 

9.                  Notices. Any notice, report or payment required or permitted
to be given or made under this Agreement by one party to the other shall be
deemed to have been duly given or made when delivered, if personally delivered,
when transmitted, if sent by confirmed facsimile transmission, or, if mailed,
five days after being mailed by registered or certified mail, return receipt
requested, postage prepaid to the party at the following addresses (or at such
other address as shall be given in writing by one party to the other):

 

If to Consultant:

 

First Trilogy LLC

c/o William Apfelbaum

[ ]

 

 

If to the Company:

 

Skinny Nutritional Corp.
3 Bala Plaza East, Suite 101
Bala Cynwyd, PA 19004

Attention: Michael Salaman, CEO

 



3

 

 

 

10.              Entire Agreement; Modification. This Agreement (a) contains the
complete and entire understanding and agreement of the Company and Consultant
with respect to the subject matter hereof; (b) supersedes all prior and
contemporaneous understandings, conditions and agreements, oral or written,
express or implied, respecting the engagement of Consultant in connection with
the subject matter hereof; and (c) may not be modified except by an instrument
in writing executed by the Company and Consultant.

 

11.              Waiver and Breach. The waiver by either party of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach of that provision or any other
provision hereof.

 

12.              Assignment. Neither the Company nor Consultant may assign its
rights or obligations under this Agreement without the express written consent
of the other.

 

13.              Governing Law. This Agreement shall be deemed to be a contract
made under, and is to be governed and construed in accordance with, the laws of
the State of New York, without application of the conflicts of laws principles
thereof.

 

14.              Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

 

[remainder of page intentionally left blank; signature page follows]

 

4

 

WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the date and year first above written.

 



  SKINNY NUTRITIONAL CORP.         By: /s/ Michael Salaman   Name: Michael
Salaman   Title: Chief Executive Officer

  





  FIRST TRILOGY LLC         By: /s/ William Apfelbaum   Name: William Apfelbaum
  Title: Authorized Signatory               Accepted, Acknowledged and Agreed: 
        /s/ William Apfelbaum   William Apfelbaum

  



5

 